United States Department of Labor
Employees’ Compensation Appeals Board

R.P., Appellant
and
DEPARTMENT OF THE NAVY, USNS WALLY
SCHIRRA, Norfolk, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0192
Issued: December 17, 2020

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 16, 2020 appellant filed a timely appeal from a September 29, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards assigned Docket No. 21-0192.
In a letter dated December 7, 2020 and received on December 8, 2020, appellant
requested that the appeal be dismissed.
The Board has duly considered the matter and concludes that appellant’s request for the
dismissal of the appeal should be granted. Accordingly,

IT IS HEREBY ORDERED THAT appellant’s request for the dismissal of the appeal
is granted. The appeal docketed as No. 21-0192 is dismissed.
Issued: December 17, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

